Opinion

PER CURIAM.
The self-represented defendant, Anthony Carter, appeals from the judgment of the trial court dismissing his motions to correct an illegal sentence and to open and set aside various judgments. On appeal, he challenges the propriety of those determinations. We affirm the judgment of the trial court.
As this court previously observed, “[t]he defendant’s prosecution arose from the terrible consequences of a drug turf war, in which a stray bullet fired from the defendant’s gun struck and seriously injured a seven year old girl. . . . Following a jury trial, the defendant was convicted of assault in the first degree in violation of General Statutes § 53a-59 (a) (5), attempt to commit assault in the first degree in violation of General Statutes §§ 53a-49 (a) (2) and 53a-59 (a) (5), risk of injury to a child in violation of General Statutes § 53-21 (a) (1) and criminal possession of a firearm in violation of General Statutes § 53a-217 (a) (1), and the court rendered judgment accordingly. The court sentenced the defendant to a total effective term of twenty-seven years incarceration.” (Citation omitted; internal quotation marks omitted.) State v. Carter, 122 Conn. App. 527, 528-29, 998 A.2d 1217 (2010), cert. denied, 300 Conn. 915,13 A.3d 1104 (2011). This court affirmed that judgment of conviction. State v. Carter, 84 Conn. App. 263, 853 A.2d 565, cert. denied, 271 Conn. 932, 859 A.2d *93931 (2004), cert. denied, 544 U.S. 1066, 125 S. Ct. 2529, 161 L. Ed. 2d 1120 (2005).
Apart from numerous petitions for a writ of habeas corpus; see Carter v. Commissioner of Correction, 133 Conn. App. 387, 35 A.3d 1088, cert. denied, 307 Conn. 901, 53 A.3d 217 (2012); Carter v. Commissioner of Correction, 131 Conn. App. 905, 28 A.3d 360 (2011), cert. denied, 303 Conn. 938, 37 A.3d 153 (2012); Carter v. Commissioner of Correction, 109 Conn. App. 300, 950 A.2d 619 (2008); Carter v. Commissioner of Correction, 106 Conn. App. 464, 942 A.2d 494, cert. denied, 288 Conn. 906, 953 A.2d 651 (2008); the defendant, in November, 2007, filed his first motion to correct an illegal sentence. The trial court denied that motion, which judgment this court affirmed. State v. Carter, supra, 122 Conn. App. 527. Pertinent to the present appeal are the defendant’s October 8, 2010 and April 29, 2011 motions to correct an illegal sentence and his December 16, 2010 and June 3, 2011 motions to open and set aside the judgment, the substance of which the trial court, Gold, J., thoughtfully considered and rejected.
Our examination of the record and briefs and our consideration of the arguments of the parties persuade us that the judgment should be affirmed. On the facts of this case, the issues properly were resolved in the court’s complete and well reasoned memorandum of decision. See State v. Carter, 52 Conn. Sup. 452, 55 A.3d 829 (2011). We therefore adopt it as the proper statement of the relevant facts, issues and applicable law, as it would serve no useful purpose for us to repeat the discussion contained therein. See State v. Pepper, 272 Conn. 10, 14, 860 A.2d 1221 (2004); Santiago v. State, 64 Conn. App. 67, 68-69, 779 A.2d 775, cert. denied, 258 Conn. 913, 782 A.2d 1246 (2001).
The judgment is affirmed.